Case 2:21-cv-03085-MCS-AS Document 1 Filed 04/05/21 Page 1 of 5 Page ID #:1




                                                             FILED
                                                   CLERK, U.S. DISTRICT COURT



                                                            4/5/2021

                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                           DTA
                                                   BY: ___________________ DEPUTY


                                                                                    FEE DUE
                                                                                    LN


                                                      2:21-cv-03085-MCS-ASx
Case 2:21-cv-03085-MCS-AS Document 1 Filed 04/05/21 Page 2 of 5 Page ID #:2
Case 2:21-cv-03085-MCS-AS Document 1 Filed 04/05/21 Page 3 of 5 Page ID #:3
Case 2:21-cv-03085-MCS-AS Document 1 Filed 04/05/21 Page 4 of 5 Page ID #:4
Case 2:21-cv-03085-MCS-AS Document 1 Filed 04/05/21 Page 5 of 5 Page ID #:5
